DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 5, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-4, 8, 10, and 12-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein each of the first combustion air filter and the second combustion air filter comprises a first side and a second side opposite to the first side, the first combustion air valve is fluidly coupled to the first side of the first combustion air filter, the first compressed air valve is fluidly coupled to the second side of the first combustion air filter, the second combustion air valve is fluidly coupled to the first side of the second combustion air filter, and the second compressed air valve is fluidly coupled to the second side of the second combustion air valve, such that, with respect to each of the first combustion air filter and the second combustion air filter, combustion air flows from the first side to the second side and compressed air flows from the second side to the first side.  
	The closest prior art is the Sheidler reference.  The Sheidler reference fails to disclose all of the features of the amended independent claims.  Furthermore, there is no suggestion or teaching in the located reference teaching wherein each of the first combustion air filter and the second combustion air filter comprises a first side and a second side opposite to the first side, the first combustion air valve is fluidly coupled to the first side of the first combustion air filter, the first compressed air valve is fluidly coupled to the second side of the first combustion air filter, the second combustion air valve is fluidly coupled to the first side of the second combustion air filter, and the second compressed air valve is fluidly coupled to the second side of the second combustion air valve, such that, with respect to each of the first combustion air filter and the second combustion air filter, combustion air flows from the first side to the second side and compressed air flows from the second side to the first side.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747